Ringold, A.C.J.
(concurring)—My concurrence in the result here is compelled by prior case law. Goetter v. Colville, 82 Wash. 305, 144 P. 30 (1914); In re Utility Local Improvement Dist. 1, 53 Wn.2d 270, 333 P.2d 670 (1958); Peterson v. Cascade Sewer Dist., 20 Wn. App. 750, 582 P.2d 895 (1978). The Supreme Court, discussing a closely related subject, stated in Goetter: "An appeal from the decision of the city council in a local assessment proceeding is special, and not a right which is inherent or constitutional." Goetter, at 306. If this is an accurate statement of the law substantial compliance with the provisions of RCW 56.20.080 is necessary to confer the superior court with jurisdiction. See In re Saltis, 94 Wn.2d 889, 621 P.2d 716 (1980).
Obscured, by history and neglect, has been the significance and applicability of article 4, section 6 (amendment 65) of the state constitution, governing jurisdiction of superior courts. Since 1889 the constitution has provided: "The superior court shall have original jurisdiction in all cases . . . which involve . . . the legality of any . . . assessment". If this constitutional provision creates original jurisdiction here, the requirements of RCW 56.20.080 are merely procedural and are waived by not raising the issue until after trial.
The parties have not asked us to reexamine the constitutional holding of Goetter or to determine whether the issues concern the "legality of any . . . assessment". See Thomas v. Lincoln County, 41 Wash. 150, 83 P. 18 (1905). Stare decisis compels me to follow Goetter though I have *120serious doubts that it is correct.
Callow, J., concurs with Ringold, A.C.J.
Reconsideration denied June 23, 1981.
Review granted by Supreme Court September 25, 1981.